      Case 2:18-cv-00063-DJH Document 122 Filed 10/26/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Jeremy Thacker,                                  No. CV-18-00063-PHX-DJH
10                Plaintiff,                          ORDER
11   v.
12   GPS Insight LLC, et al.,
13                Defendants.
14
15
            This matter is before the Court on the parties’ Joint Stipulation for Extension of
16
     Summary Judgment Deadlines. (Doc. 121). Pursuant to stipulation of the parties,
17
            IT IS ORDERED granting the Stipulation (Doc. 121) and allowing Plaintiff up to
18
     and including November 12, 2018 to file a Response to Defendants’ Motion for Partial
19
     Summary Judgment.
20
            IT IS FURTHER ORDERED granting Defendants a 14-day extension of their
21
     deadline to file a Reply in support of their Motion for Partial Summary Judgment.
22
            Dated this 26th day of October, 2018.
23
24
25
26                                                  Honorable Diane J. Humetewa
                                                    United States District Judge
27
28
